DETAILED ACTION

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 29 December 2020 has been entered.

Comments
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claims 1, 3-7, and 9-12 are pending and examined in the instant Office action.

Claim Rejections - 35 USC § 112(b) - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

The following rejection is newly applied:
Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The independent claims recite applying a function using an index value and a coefficient to each of three sets of atoms.  From the claim language, it is unclear as to the metes and bounds of the mathematics of the three functions being integrated with electron density, molecular orbital, and bond distance data to arrive at an ionization constant.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

The following rejection is reiterated:
Claims 1, 3-7, and 9-12 are rejected under 35 U.S.C. 101 because the claimed invention is directed to judicial exceptions without significantly more.  According to MPEP Section 2106.03, claims 1 and 3-6 are drawn to methods, and claims 7 and 9-12 are drawn to devices.  The claim(s) recite(s) the judicial exceptions of calculating an acid dissociation constant using a mathematical function that uses an index value, a coefficient, and a mathematical function based on electron densities.  Claims 3 and 9 put mathematical constraints on the mathematical functions.  Claims 4 and 10 recite 2019 Patent Subject Matter Eligibility Guidelines that was found to be subject matter eligible.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception (i.e. MPEP Section 2106.05) because the claims do not recite any limitations in addition to the judicial exceptions.

Response to arguments:
Applicant's arguments filed 29 December 2020 have been fully considered but they are not persuasive.
Applicant argues that the amendments to the claim (i.e. the three sets of atoms that arrive at three functions) increase the computational efficiency of arriving at an ionization constant relative to conventional techniques.  However, in view of the indefiniteness rejection, since it is unclear as to the metes and bounds of the functions being mathematically integrated to arrive at an ionization constant, it is not understood as to why the amendments to the claims result in increased computational efficiency.
Pages 7-10 of the Remarks keep reiterating this same central argument in different forms and repeatedly cite portions of the independent claims that have been amended.

Related Prior Art
The prior art of Sato et al. [US PGPUB 2014/0229148 A1; on IDS] teaches a similar pKa calculation technique using electron densities, index values, and coefficients.  However, Sato et al. does not teach the second electron density of the nitrogen atom in the amino group where the second electron density is not related to a bond between the nitrogen atom and another atom.  This limitations of the independent claims is not taught or suggested in the prior art.

E-mail Communications Authorization
written authorization for e-mail communication by submitting the following statement via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300):
Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with the undersigned and practitioners in accordance with 37 CFR 1.33 and 37 CFR 1.34 concerning any subject matter of this application by video conferencing, instant messaging, or electronic mail. I understand that a copy of these communications will be made of record in the application file.

Written authorizations submitted to the Examiner via e-mail are NOT proper. Written authorizations must be submitted via EFS-Web (using PTO/SB/439) or Central Fax (571-273-8300). A paper copy of e-mail correspondence will be placed in the patent application when appropriate. E-mails from the USPTO are for the sole use of the intended recipient, and may contain information subject to the confidentiality requirement set forth in 35 USC § 122. See also MPEP 502.03.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Russell Negin, whose telephone number is (571) 272-1083.  This Examiner can normally be reached from Monday through Thursday from 9:00 am to 5 pm and variable hours on Fridays.
	If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s Supervisor, Karlheinz Skowronek, Supervisory Patent Examiner, can be reached at (571) 272-9047.
	Information regarding the status of the application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only. 
	
	/RUSSELL S NEGIN/           Primary Examiner, Art Unit 1631                                                                                                                                                                                             	9 May 2021